Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Vistalon 1703P EPDM for a New Generation of Medium Voltage Cable Insulation” from ExxonMobil Chemical (pdf from ExxonMobil Chemical dated July 2, 2003, hereinafter referred to as Vistalon 1703P) in view of Saito et al (US 2011/0209895) and Hutchins for the same reasons as expressed in paragraph 3 of the Office action dated April 28, 2021 further in view of Walton et al (US 2006/0199910, newly cited).
The applicant has amended the claim to require that the EPDM composition employed incorporated an antioxidant package comprising 0.5-3 phr of each of a primary and secondary antioxidant therein. The Vistalon 1703P reference taught that the EPDM composition incorporated 1.5 phr of an antioxidant but did not express that the antioxidant was a package of both a primary and secondary antioxidant with 0.5-3 phr of each of the antioxidants therein. Clearly inclusion of an antioxidant within the composition would have been understood by the ordinary artisan. It should additionally be noted that Saito et al at paragraph [0026] expressed the inclusion of antioxidant within the EPDM composition therein.
Walton taught the use of a primary and secondary antioxidant as the antioxidant components for an EPDM composition which was useful for wire and/or cable coatings and which was peroxide cross-linked as taught at  paragraph [0154] (peroxide cross-linking), paragraphs [0008] and [0181] for the wire cable application of the EPDM compositions, table 1 (between paragraphs [0180] and [0181] for the use of 0.1-2 phr of antioxidant in the epdm composition, Table 10 (between paragraphs [0279] and [0280} for the use of 1.o phr of antioxidant with the epdm in a working example where equal parts (0.5 phr) or a primary and secondary antioxidant were used, see paragraph [0281]. Clearly, then, it was recognized in the art at the time the invention was made to utilize the antioxidant package of both a primary and a secondary antioxidant within the EPDM composition as such would have provided protection against oxidation to the EPDM insulation of the cable as expressed by Walton in the process of making a submersible cable with an EPDM insulation therein as expressed by the combination of Vistalon 1703P, Saito et al and Hutchins, Jr.
Claim 1-6, 23, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmueller et al (US 2013/0306348) in view of Saito et al (US 2011/0209895), either one of Laurenson et al (US 2010/0193217) or PCT WO 2015/059520, “Vistalon 1703P EPDM for a New Generation of Medium Voltage Cable Insulation” from ExxonMobil Chemical (pdf from ExxonMobil Chemical dated July 2, 2003, hereinafter referred to as Vistalon 1703P) and Hutchins, Jr. (US 2576227) for the same reasons as expressed in paragraph 4 of the Office action dated April 28, 2021 further taken with Walton et al (US 2006/0199910, newly cited).
The applicant has amended the claim to require that the EPDM composition employed incorporated an antioxidant package comprising 0.5-3 phr of each of a primary and secondary antioxidant therein.  The reference to Laurenson et al disclosed the use of antioxidants within the composition therein in order to hinder oxidation (degradation) of the polymer therein, see paragraph [0250}. The Vistalon 1703P reference taught that the EPDM composition incorporated 1.5 phr of an antioxidant but did not express that the antioxidant was a package of both a primary and secondary antioxidant with 0.5-3 phr of each of the antioxidants therein. Clearly inclusion of an antioxidant within the composition would have been understood by the ordinary artisan. Additionally, it should be noted that Vistalon 1703P suggested that one employ 5 phr of zinc oxide in the composition (see claim 23). It should additionally be noted that Saito et al at paragraph [0026] expressed the inclusion of antioxidant within the EPDM composition therein.
Walton taught the use of a primary and secondary antioxidant as the antioxidant components for an EPDM composition which was useful for wire and/or cable coatings and which was peroxide cross-linked as taught at  paragraph [0154] (peroxide cross-linking), paragraphs [0008] and [0181] for the wire cable application of the EPDM compositions, table 1 (between paragraphs [0180] and [0181] for the use of 0.1-2 phr of antioxidant in the epdm composition, Table 10 (between paragraphs [0279] and [0280} for the use of 1.o phr of antioxidant with the epdm in a working example where equal parts (0.5 phr) or a primary and secondary antioxidant were used, see paragraph [0281]. Clearly, then, it was recognized in the art at the time the invention was made to utilize the antioxidant package of both a primary and a secondary antioxidant within the EPDM composition as such would have provided protection against oxidation to the EPDM insulation of the cable as expressed by Walton in the process of making a submersible cable with an EPDM insulation therein as expressed by the combination of Holzmueller et al, Saito et al, either one of  Laurenson et al or PCT WO 2015/059520, Vistalon 1703P and Hutchins, Jr.
Claims 7-10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with either one of Yau (US 5080942) or Guillot et al (US 5655420) for the same reasons as expressed in paragraph 5 of the Office action dated April 28, 2021.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with Japanese Patent 2010-123361 for the same reasons as expressed in paragraph 6 of the Office action dated April 28, 2021.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with Ranganathan et al (US 2015/0159069) for the same reasons as expressed in paragraph 7 of the Office action dated April 28, 2021.
Election/Restrictions
Claims 11, 18 and 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 13, 2018.
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
The applicant essentially argues that there is no evidence of record to suggest one skilled in the art would have used an antioxidant package which incorporated both a primary antioxidant and a secondary antioxidant. It should be noted that this was just presented into the claims with the amendment and that the reference to Walton et al expressed that it was known to use a package of antioxidants where both a primary and secondary antioxidant were employed as antioxidants for an EPDM composition to prevent oxidation in the same. Clearly it would have been within the purview of the ordinary artisan to use said antioxidant package in the composition to prevent oxidation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746